               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
REEFCO SERVICES, INC.,           )
                                 )
               Plaintiff,        )
                                 )     Civil No. 2014-110
               v.                )
                                 )
GOVERNMENT OF THE VIRGIN ISLANDS )
and VIRGIN ISLANDS BUREAU OF     )
INTERNAL REVENUE,                )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Alexander Golubitsky, Esq.
St. Thomas, U.S.V.I.
     For the Reefco Services, Inc.,

Taylor William Strickling
Marjorie Rawls Roberts, P.C.
St. Thomas, U.S.V.I.
     For the Reefco Services, Inc.,

Denise N. George, AG
Carol Thomas-Jacobs, AAG
V.I. Department of Justice
St. Thomas, U.S.V.I.
     For the Government of the Virgin Islands and the Virgin
     Islands Bureau of Internal Revenue.


                               ORDER

GÓMEZ, J.

      Before the Court is the motion of the Government of the

Virgin Islands and the Virgin Islands Bureau of Internal Revenue

(“VIBIR”) (collectively, the “GVI”) captioned “Emergency Motion

to Lift Injunction.” See ECF No. 98.
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 2

     Under Virgin Islands law--specifically, 33 V.I.C. § 42

(“Section 42”)--certain items imported into and manufactured in

the United States Virgin Islands are subject to an excise tax,

which is collected by the VIBIR. The excise tax is based on the

“value” of a particular item, which Section 42 explains is “the

cost price at which the [items] are purchased by or consigned to

the taxpayer.” 33 V.I.C. § 42(b). That cost price is then

subjected to a five percent mark-up. The marked-up cost price is

then taxed at the applicable rate for the item.

     On December 16, 2014, Reefco filed a complaint against the

GVI. On March 13, 2015, Reefco filed an amended complaint (the

“Amended Complaint”). Relevant here, the Amended Complaint

asserted that the excise tax violates the Commerce Clause.

     On September 28, 2018, the Court entered Judgment in this

matter. Analyzing the excise tax under the dormant Commerce

Clause, the Court observed that, prior to 1984, Section 42 only

provided for the payment of excise taxes on items being imported

into the Virgin Islands. In 1984, the Government of the Virgin

Islands amended Section 42 to require the payment of excise

taxes on “all articles, goods, merchandise and commodities

manufactured in or brought into the Virgin Islands.” 33 V.I.C. §

42(a). Significantly, however, there were no procedural

mechanisms in place to collect excise taxes on items
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 3

manufactured in the Virgin Islands. Moreover, it appeared from

the record that the agency responsible for collecting excise

taxes, the VIBIR, was unaware that Section 42 applied to locally

manufactured goods.

     Accordingly, the Court held that Section 42--as interpreted

and enforced by the VIBIR--violated the Commerce Clause. The

Court entered Judgment in favor of Reefco.

     On October 12, 2018, the GVI filed a notice of appeal

indicating that it was appealing the Court’s September 28, 2018,

Judgment and Memorandum Opinion. On October 19, 2018, the GVI

moved to stay execution of the September 28, 2018, Judgment

pending appeal.

     On November 8, 2018, the Court held a hearing on the GVI’s

motion to stay. At the hearing, The GVI argued that, without a

stay of the Court’s judgment, it would suffer irreparable harm

because it would be unable to collect excise taxes. However,

later at that hearing and at a subsequent hearing on November

15, 2018, it became apparent that the GVI had not altered its

excise tax collection procedures in response to the Court’s

Judgment. Rather, the GVI was continuing to collect excise taxes

in the same manner that the Court’s September 28, 2019, Judgment

found to be unconstitutional.
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 4

     At the conclusion of the November 15, 2018, hearing, the

Court ruled from the bench and subsequently issued a written

order (1) denying GVI’s motion to stay; (2) enjoining the GVI

“from collecting excise taxes in a manner inconsistent with the

Court’s holding in its September 28, 2018, Judgment”; and (3)

directing the GVI to “advise the Court if and when it is

prepared to collect excise taxes in a manner consistent with the

Court’s September 28, 2018, Judgment and Memorandum Opinion.”

See ECF No. 93 at 3.

     In a November 26, 2018, memorandum opinion that more fully

outlined the reasons for the November 15, 2018, order, the Court

“recognize[d] that the GVI [wa]s currently developing additional

collection procedures that may bring Section 42 into compliance

with the Commerce Clause.” ECF No. 96 at 31. To that end, the

Court advised the GVI that the “Court may reconsider this

injunction” if the GVI were to demonstrate that “it is prepared

to collect excise taxes in a manner consistent with the Court’s

September 28, 2018, Judgment and Memorandum Opinion.” Id.

     On November 19, 2018, the GVI filed an amended notice of

appeal, and on November 27, 2018, the GVI filed a second amended

notice of appeal. The amended notices of appeal indicated that,

in addition to appealing the Court’s September 28, 2018,

Judgment and Memorandum Opinion, the GVI was appealing the
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 5

Court’s November 15, 2018, order and subsequent memorandum

opinion.

     On November 30, 2018, the GVI filed a document captioned

“Emergency Motion to Lift Injunction.” See ECF No. 98. The GVI

asserted that the VIBIR would be prepared to collect excise

taxes on locally manufactured goods on December 1, 2018. The GVI

indicated that the VIBIR had identified licensed local

manufacturers and sent them a letter “explaining the process for

assessing, filing[,] and paying the local manufacturers excise

tax.” See id. at 3. That letter informed local manufacturers

that they “are required to pay excise tax[es] on goods

manufactured in the Virgin Islands, unless otherwise exempted.”

See VIBIR Letter to Manufacturers, ECF No. 98, Exh. 1 at 1.

     The Court construes the GVI’s November 30, 2018, motion to

lift injunction as a renewal and extension of the GVI’s October

19, 2018, motion to stay execution of the Court’s September 28,

2018, Judgment. That is, the GVI seeks a return to the status

quo that existed prior to the Court’s orders declaring the

collection of excise taxes unconstitutional and enjoining such

collection.

       To support its motion to stay the Court’s injunction, on

February 19, 2019, the GVI filed a document captioned “Notice of

Filing of Approved Rules and Regulations for the Payment of
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 6

Excise Taxes for Manufacturers in the Virgin Islands.” See ECF

No. 112. The GVI attached to that document regulations outlining

the procedure for collecting excise taxes on “items manufactured

in the Virgin Islands.” See ECF No. 112, Exh. 1 at 6.

     Among other things, the proposed regulations provided that

the “cost price”--i.e., “the manufacturer’s cost to produce” an

item--“will be used as the basis for the calculation of the

excises taxes” assessed on manufactured items. See id. at 3.

That cost price, which the regulations equated to an item’s

“value” under Section 42(a), was to be marked up by five percent

and then taxed at the applicable rate.

     This Court previously held that its authority to act after

a notice of appeal has been filed is limited. When the GVI first

sought a stay, the Court explained that, as a general rule,

        “‘the filing of a notice of appeal confers
        jurisdiction on the court of appeals and divests the
        district court of its control over those aspects of
        the case involved in the appeal.’” Sheet Metal
        Workers' Int'l Ass'n Local 19 v. Herre Bros., 198
        F.3d 391, 394 (3d Cir. 1999) (alterations omitted)
        (quoting Griggs v. Provident Consumer Discount Co.,
        459 U.S. 56, 58 (1982)). “A district court does not
        regain jurisdiction until the issuance of the
        mandate by the clerk of the court of appeals.” United
        States v. Rodgers, 101 F.3d 247, 251–52 (2d Cir.
        1996).

Reefco Servs., Inc. v. Gov't of Virgin Islands, No. CV 2014-110,

2018 WL 6173878, at *10 (D.V.I. Nov. 26, 2018). At the same
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 7

time, the Court recognized that a stay could be considered if

certain conditions were met.

        “[T]he standard for obtaining a stay pending appeal
        is essentially the same as that for obtaining a
        preliminary        injunction.” Conestoga         Wood
        Specialities Corp. v. Sec'y of U.S. Dep't of Health
        & Human Servs., No. 13-1144, 2013 WL 1277419, at *1
        (3d Cir. Feb. 8, 2013). When considering Rule 62(c)
        motions, district courts consider four factors:
           (1) whether the stay applicant has made a
           strong showing that he is likely to succeed
           on the merits; (2) whether the applicant will
           be irreparably injured absent a stay; (3)
           whether    issuance    of    the   stay    will
           substantially    injure   the   other   parties
           interested in the proceeding; and (4) where
           the public interest lies.
        Republic of Philippines v. Westinghouse Elec. Corp.,
        949 F.2d 653, 658 (3d Cir. 1991) (quoting Hilton v.
        Braunskill, 481 U.S. 770, 777 (1987)).

Id. at *4.

     Significantly, the party seeking such a stay is required to

satisfy certain conditions in order to obtain such relief. The

GVI, just as it failed to do so when it first asked for a stay,

now fails to offer a basis to lift or stay the injunction.

     On April 3, 2019, the Court held an evidentiary hearing on

the GVI’s motion to lift the injunction. At that hearing, the

Court heard testimony from Glenford Hodge (“Hodge”), the

supervisor of the Excise Tax Office in the VIBIR. Hodge outlined

two different bases for excise tax collection--one for locally

manufactured goods and a different one for goods manufactur3ed

outside of the territory. Hodge testified that, for imported
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 8

items, an excise tax is assessed on “the cost to the importer,”

or the “sale price.” See ECF No. at 46:2-3. For locally

manufactured items, Hodge testified, the “cost price” is the

“cost of putting [a] product together.” Id. at 40:20-21. In an

attempt to clarify, the Court had the following exchange with

Hodge:

         THE COURT: [When assessing the “cost price” for an
         imported item], you are not asking the question, what
         is the cost to the manufacturer? You're asking what
         is the sale price paid by the person or entity in
         the Virgin Islands plus five percent and using that
         as the basis; is that correct?

         THE WITNESS: Yes.

         THE COURT: You're not asking, for instance, of the
         manufacturer of the battery what's the cost for the
         lead cells, for the acid, what is your overhead?
         You're not trying to assess that; is that correct?

         THE WITNESS: No.

         THE COURT: As I understand it, for Virgin Islands
         manufacturers what you are doing is you're saying to
         the manufacturer what is your cost, your overhead,
         the cost of your materials to manufacture? . . .
         [C]orrect?

         THE WITNESS: Yes.

         THE COURT: You're asking what's the cost, labor,
         overhead, et cetera, correct?

         THE WITNESS: Yes.

Id. at 48:12-49:7.

     The Court’s September 28, 2018, Judgment declared that

Section “42--as interpreted and enforced by the [VIBIR]--
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 9

violate[d] the Commerce Clause” because the excise tax favored

local manufacturers of goods over non-local manufacturers of

goods. The GVI’s new taxation scheme as evidenced by the

regulations and the testimony of Hodge still treats local

manufacturers differently than non-local manufacturers. For

imported items, a tax is assessed on the purchase price, that is

the cost to the buyer. For local items, a tax is assessed on the

manufacturing expense, that is the cost to the manufacturer.

Ordinarily, manufacturers are engaged in business to make a

profit. To that end, they usually sell the things they make for

more money than it costs to make them. Accordingly, under the

new proposed taxing scheme, imported items would generally be

subject to higher excise taxes than comparable local items.

     The new proposed scheme continues to discriminate against

interstate commerce in its effect. See, e.g., Halliburton Oil

Well Cementing Co. v. Reily, 373 U.S. 64, 70 (1963) (finding

violation of commerce clause where a use tax was assessed on the

full value of certain equipment manufactured outside of

Louisiana when the same equipment manufactured in Louisiana

would have only been assessed a tax on the value of raw

materials used). The GVI has provided no argument or evidence

showing that the differential determination of “cost price” for

imported and local items is necessary or that the collection of
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Order
Page 10

excises taxes on both imported and local items could not be

accomplished “as well by available nondiscriminatory means.”

Cloverland-Green Spring Dairies, Inc., v. Pennsylvania Milk

Mktg. Bd., 462 F.3d 249, 261 (3d Cir. 2006). As such, the Court

finds that, as of the April 3, 2019, hearing, the GVI has failed

to make a strong showing of a likelihood of success on the

merits. With respect to the other factors that the Court must

consider when weighing a motion to lift or stay an injunction,

in the Court’s view, those factors are similarly unchanged from

what the Court found in its November 26, 2018, opinion.

     The premises considered, it is hereby

     ORDERED that the GVI’s Emergency Motion to Lift Injunction

docketed at ECF Number 98 is DENIED.




                                          S\
                                                Curtis V. Gómez
                                                District Judge
